UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7657


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARIUS KEITH RAINEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:98-cr-00093-MOC-1)


Submitted:   February 23, 2012            Decided:   February 28, 2012


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darius Keith Rainey, Appellant Pro Se.       Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darius      Keith   Rainey         seeks    to    appeal   the   district

court’s    order   denying      his   motion       to   reduce    sentence. 1          We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                         “[T]he

timely    filing   of    a   notice   of       appeal    in   a   civil   case    is    a

jurisdictional requirement.”             Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s order was entered on the docket

on April 19, 2011.           The notice of appeal was filed on November

28, 2011. 2    Because Rainey failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

     1
       The district court construed Rainey’s motion to reduce
sentence as a 28 U.S.C.A. § 2255 (West Supp. 2011) motion and
denied it as successive.
     2
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                           2
period, we dismiss the appeal.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                          DISMISSED




                                 3